FILED
                     UNITED STATES COURT OF APPEALS                        APR 16 2010

                                                                       MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                       U .S. C O U R T OF APPE ALS




DOUGLAS FERNANDO DE ARAUJO-                     Nos. 05-74321
ABADIS,                                              05-76571

              Petitioner,                       Agency No. A029-958-226

  v.
                                                ORDER
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



Before:      ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

       On March 30, 2010, the Board of Immigration Appeals reopened the

proceedings in this case, and then administratively closed the case. Therefore,

there is no longer a final order of removal.

       We withdraw the memorandum disposition filed on December 14, 2009.

       We dismiss the petition for review.